PER CURIAM.
The libelant alleged and proved in the court below that he was injured, while working as longshoreman on board the *125steamship Bertholey, by the negligence of the ship and her officers in furnishing the libelant and his colaborers defective tackle and appliances to "take in and handle the heavy logs which they were engaged in loading; that the particular negligence was in failing to have properly secured the upper end of the preventer, a heavy rope used to support the guy on which the tackle was suspended, and in using to secure the lower block of the tackle a strap or rope of insufficient strength and quality. The claimants contend that, as the libelant knew that the rope ends securing the upper end of the preventer were not moused— that is, secured with rope yarn — and as the loosing of this rope was the cause of the accident, the libelant cannot recover, because, knowing of this dangerous appliance, he assumed the risk.
Under the evidence in the case we do not think that this contention of the claimant can be allowed, even as to the preventer rope; but it is unnecessary to go into the matter, because there is no evidence whatever to show that the libelant knew of the defective strap securing the block at the lower end, and, however defective the tying of the preventer may have been, the libelant would not have been injured if the strap securing the block had been sufficient.
As to the amount of recovery,1 we agree in the main with the judge a quo and see no reason to disturb his judgment in that respect. The libelant was apparently well, and able to do heavy and continuous work. He was injured, and immediately afterward and from then on he was crippled and incapacitated. In any aspect of the case, the award of damages is not excessive.
The decree of the District Court is affirmed.

 The award made to libelant by the judge a quo was $3,500 and costs.